               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 1:18-00174-001

JAMES TRAVIS MILLER


                  MEMORANDUM OPINION AND ORDER

     By letter motion dated September 6, 2019, defendant

requested early release from his term of probation.   In his

letter, defendant maintains that early termination of his term of

probation would allow him to pursue better job opportunities

outside of West Virginia.

     18 U.S.C. § 3564(c) governs the early termination of a

defendant’s term of probation and provides that “[t]he court,

after considering the factors set forth in 3553(a) to the extent

that they are applicable, may, pursuant to the provisions of the

Federal Rules of Criminal Procedure relating to the modification

of probation, terminate a term of probation previously ordered

and discharge the defendant at any time after the expiration of

one year of probation in the case of a felony, if it is satisfied

that such action is warranted by the conduct of the defendant and

the interest of justice.”   “Early termination of probation `is

not warranted as a matter of course.’” United States v. Rusin,

105 F. Supp.3d 291, 292 (S.D.N.Y. 2015) (quoting United States v.

Gerritson, No. 01 cr. 1081, 2004 WL 2754822, at *3 (S.D.N.Y. Dec.
1, 2004)).   In the context of early termination of a term of

supervised release, one court has noted that “[c]ircumstances

that justify early discharge have included exceptionally good

behavior that makes the previously imposed term of supervised

release `either too harsh or inappropriately tailored to serve’

general punishment goals.”   Folks v. United States, 733 F.

Supp.2d 649, 651 (M.D.N.C. 2010) (quoting United States v.

Lussier, 104 F.3d 32, 36 (2d Cir. 1997)).

     The court has considered defendant’s background, his

performance while on probation, and the recommendation of the

United States Probation Office.    The court has further considered

the 3553(a) factors, as well as the interest of justice and has

determined that defendant has not presented the type of

exceptional case that would merit the early termination of his

term of probation.   Accordingly, defendant's motion is DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the Probation Office

of this court, and to defendant.

     IT IS SO ORDERED this 17th day of December, 2019.

                               ENTER:


                              David A. Faber
                              Senior United States District Judge




                                   2
